Citation Nr: 1741891	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-25 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left ear tinnitus.  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to increases in the (10 percent prior to April 5, 2010, and 20 percent from that date) staged ratings for diabetes mellitus.  

4.  Entitlement to a separate compensable rating for polyneuropathy due to diabetes mellitus.

5.  Entitlement to a separate compensable rating for renal manifestations (including kidney disease) due to diabetes mellitus.

6.  Entitlement to a separate compensable rating for erectile dysfunction due to diabetes mellitus.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to January 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for type 2 diabetes mellitus, rated 10 percent prior to April 5, 2010, and 20 percent from that date, and an August 2013 rating decision which declined to reopen a claim of service connection for left ear tinnitus and granted service connection for PTSD, rated 70 percent.  In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  Additional evidence, including private treatment records from IMC Health - Miami Lakes, was received.  

The issues of entitlement to separate compensable ratings for complications of diabetes (including diabetic polyneuropathy, renal manifestations, to include kidney disease), and erectile dysfunction (ED), and to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 2010 rating decision denied service connection for left ear tinnitus on the basis that such disability was not shown to be related to his service.

2.  Nothing added to the record since July 2010 shows or suggests that the Veteran's left ear tinnitus is, or may be, etiologically related to his service.    

2.  On the record during the November 2016 Board hearing, prior to the promulgation of a decision in the matter, the Veteran expressed his intent to withdraw his appeal seeking a rating in excess of 70 percent for PTSD; there is no question of fact or law in the matter remaining for the Board to consider.

3.  Prior to April 5, 2010, the Veteran's diabetes mellitus was medically managed by restricted diet; it did not require insulin or oral hypoglycemic agent; from that date the diabetes mellitus is medically managed by an oral hypoglycemic agent and a restricted diet; it has not required regulation of activities.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for left ear tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156  (2016).

2.  With respect to the Veteran's claim seeking an increased rating for PTSD, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal in that matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).
3.  Ratings for type 2 diabetes mellitus in excess of 10 percent prior to April 5, 2010, and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  Regarding the claim seeking an increased rating for PTSD, given the Veteran's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA on that issue is not necessary.  

Regarding left ear tinnitus, the claim was previously denied on the basis that such disability was first reported more than three decades after separation from service and was not shown to be related to service.  The Veteran was so advised.  He has not submitted any evidence suggesting that such disability is related to service, nor has he identified for VA to secure any evidence suggesting as much.  Notably, he did not present any argument on this issue at the November 2016 Board hearing.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion attaches only when the previously denied claim is reopened. 38 C.F.R. § 3.159 (c)(4)(iii). VA's duty to assist is met.

Regarding the claim for increases in the staged ratings for diabetes mellitus, as the appeal is from the rating decision that granted service connection and assigned initial staged ratings and effective dates for the award, statutory notice had served its purpose and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's pertinent postservice treatment records have been secured.  He was afforded VA diabetes mellitus examinations in November 2010 and April 2016.  An omission or deficiency in VA's duty to assist (with respect to the matters addressed on the merits) is not alleged.  The Board likewise finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A deficiency in the conduct of the November 2014 Board hearing is also not been alleged.  The Veteran has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Claim to Reopen a Claim of Service Connection for Left Ear Tinnitus

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for left ear tinnitus was denied in July 2010 on the basis that such disability was first reported more than three decades after separation from service (and was not shown to be related to service).  Accordingly, for evidence to pertain to the unestablished fact necessary to substantiate the claim, and be new and material, warranting reopening of the claim, it must tend to show that left ear tinnitus is/may be related to the Veteran's service.  Nothing added to the record since July 2010 shows or suggests the Veteran's tinnitus may be related to his service.  VA and private records received since July 2010 are silent regarding tinnitus.  See January 2012, April 2012, August 2012, January 2013, and June 2013 private clinical records; see also June 2013 VA audiology consult record.   The Veteran and his attorney did not present argument regarding tinnitus at the November 2016 Board hearing, electing simply to "leave it open."  

The Board finds that since July 2010 the Veteran has not presented any evidence that pertains to the unestablished fact necessary to substantiate a claim of service connection for tinnitus, and that new and material evidence has not been received.  Accordingly, the claim of service connection for left ear tinnitus may not be reopened.

Withdrawn Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

On the record during the November 2016 Board hearing, the Veteran (via his representative) indicated that he was withdrawing his appeal seeking a rating in excess of 70 percent for PTSD; he specified that he wishes for his claim for a TDIU rating (raised in the context of the claim for increase) to continue.  [The claim for a TDIU is addressed further in the Remand below.]  Hence there is no allegation of error of fact or law remaining for appellate consideration with respect to the claim for a rating in excess of 70 percent for PTSD.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.
 
Ratings for Diabetes Mellitus

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal is from the initial rating assigned with an award of service connection, the severity of the disability during the entire period from the award of service connection to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's diabetes mellitus is rated 10 percent prior to April 5, 2010, and 20 percent from that date, under 38 C.F.R. § 4.119, Code 7913.

Under Code 7913, a 10 percent rating is assigned when diabetes is manageable by restricted diet only.  A 20 percent rating is assigned when diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required (emphasis added).  38 C.F.R. § 4.119, Code 7913.  A 60 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  Id.

"Regulation of activities" is defined as a situation in which the veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,466 (May 7, 1996) (defining "regulation of activities," as used by VA in Code 7913).  

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive (i.e., each level of increase in the rating requires that additional criteria to those for the lower rating must be met to warrant the increase).  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  What distinguishes the criteria for a 40 percent rating from those for a 20 percent rating is that, in addition to insulin and restricted diet to manage diabetes, regulation of activities is required. 

Compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. §  4.119.

An October 13, 2006 VA primary care record notes newly diagnosed diabetes.  The Veteran reported that he was previously told he had "borderline" diabetes.  The examiner discussed diet modifications and noted that if lab results were above goal on the next visit, Metformin would be started.  An October 26, 2006 VA diabetes education record notes that the Veteran was then under control by diet.  
In a January 2007 statement, the Veteran reported that he was on "diet and exercise for [his] diabetes mellitus type II."  

A January 25, 2007 VA primary care record notes that the Veteran's A1c level had improved with restricted diet; medication was not required.  

VA primary care records of May 2007, September 2007, November 2008, and August 2009 note that the Veteran's diabetes was stable and controlled with his restricted diet; medication and/or insulin was not required.  

A November 2008 VA diabetic teleretinal imaging consult record notes that there was no diabetic retinopathy in either eye. 

An April 5, 2010 VA clinical record notes that the Veteran was treating his diabetes with Metformin through his private physician.  

A November 5, 2010 VA diabetic teleretinal imaging consult record notes that there was no diabetic retinopathy in either eye.

On November 2010 VA diabetes mellitus examination, it was noted that the Veteran was being treated with Metformin (oral medication) and restricted diet.  He did not require regulation of activities; episodes of hypoglycemia reactions or ketoacidosis were not noted.  He denied symptoms of peripheral/diabetic neuropathy, visual disorders, and other diabetic complications.  The examiner opined that the Veteran's diabetes has no effect on his usual daily and occupational activities.  [The Veteran reported that he retired in 2004 from a position as a bus driver (two years prior) due to his diabetes.]      

Private treatment records from IMC Health - Miami Lakes from January 2012 to November 2016 note that the Veteran's diabetes mellitus has been medically managed with restricted diet and medication (including Fortamet, Metformin, and/or glipizide).  See January 2012, April 2012, June 2013 private clinical records.  More recently, the Veteran's private treating physician recommended that he exercise regularly (along with a restricted diet) to medically manage his diabetes mellitus.  See October 2014, February 2015, May 2015, August 2015, December 2015, April 2016, July 2016, and October 2016 private clinical records.  Regulation of activities was not noted.  [Private treatment records also note assessments of "polyneuropathy in diabetes" and "background diabetic retinopathy" (January 2012, April 2012, August 2012, January 2013, and October 2014), "chronic kidney disease stage 1, ASSOCIATED WITH HTN AND DM" and "Diabetes with renal manifestations" (August 2015), and "chronic kidney disease, stage 2 (mild)" (April 2016) (emphasis in original).]   

On April 12, 2016 VA diabetes mellitus examination, the examiner noted that the Veteran's diabetes is currently treated with Metformin and glipizide.  The Veteran did not require regulations of activities and he denied episodes of hypoglycemia reactions or ketoacidosis over the prior 12 months.  The examiner opined that the Veteran's diabetes does not impact on his ability to work.  

The Board notes that the April 12, 2016 VA examiner indicated that the Veteran has diabetic retinopathy and erectile dysfunction as complications of his diabetes mellitus.  However, that same day, the examiner completed a male reproductive system disability benefits questionnaire, indicating that the Veteran's ED is not at least as likely as not attributable to his diabetes mellitus; she opined that the etiology is multifactorial and attributable to age, benign prostatic hyperplasia (BPH), obesity, hypertension, diabetes mellitus, and chronic pain.    

On April 22, 2016 VA eye conditions examination, diabetic retinopathy was not diagnosed.

At the November 2016 Board hearing, the Veteran (via his attorney) indicated that his private medical records from IMC Health - Miami Lakes show diagnoses of diabetic neuropathy, renal manifestations, and diabetic retinopathy.  

On April 17, 2017 VA (fee basis) eye examination (including examination of the Veteran and review of his record), diabetic retinopathy was not diagnosed.  

On April 22, 2017 VA (fee basis) diabetic sensory-motor peripheral neuropathy examination, the Veteran reported tingling sensations in both shoulders, forearms, upper/lower legs, hips, and knees; he denied hand and foot numbness/pain.  The examiner cited a June 2016 VA record which notes that the Veteran does not have a diagnosis of peripheral neuropathy, but also noted an old problem list from a private doctor which lists diabetic peripheral neuropathy.  Following physical examination, the practitioner opined that the Veteran does not have diabetic peripheral neuropathy; strength, reflex, and sensory tests were all normal.  He acknowledged that the Veteran reported neuropathic and pain symptoms, but stated that there are no objective findings on examination and a diagnosis of peripheral neuropathy cannot be made.     

The evidence of record pertaining to the Veteran's diabetes prior to April 5, 2010, shows that throughout the Veteran's diabetes mellitus was medically managed by restricted diet, and that insulin or an oral hypoglycemic agent were not required.  Treatment records from October 2006, January 2007, May 2007, September 2007, November 2008, and August 2009 all note that his diabetes was stable and controlled with his restricted diet; medication and/or insulin was not required.  Accordingly, a rating for diabetes in excess of 10 percent is not warranted prior to April 5, 2010.  [Notably, the Veteran was asked to submit, or identify for VA to obtain private records showing the severity of his diabetes and has not responded.  Therefore, a worsening of the diabetes prior to April 5, 2010 is not shown by the record.]

An April 5, 2010 VA record notes that the Veteran was on an oral hypoglycemic agent for diabetes prescribed by his private provider and from that date it is shown by clinical records that medical management of his diabetes mellitus required restricted diet and medication with oral hypoglycemic agents.  The record does not show that at any time under consideration the Veteran's diabetes has required the regulation (avoidance) of activities, nor has he alleged that his diabetes requires regulation of activities.  On November 2010 and April 2016 VA diabetes mellitus examinations, the diabetes was found to be well controlled with diet and oral medication and no activity limitations.  Private treatment records from IMC Health - Miami Lakes (detailed above) show that his diabetes mellitus was medically managed with restricted diet and oral hypoglycemic medication; regulation of activities has not been required.  The evidence in fact shows that exercise was recommended as part of the his treatment plan over the past three years.  Accordingly, the evidence does not show that at any time since April 5, 2010 that manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for a 40 percent rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.  Because the criteria for progressively increasing ratings for diabetes are in the conjunctive, it follows that he does not meet the criteria for still higher ratings.

Code 7913 requires that compensable complications of diabetes are separately rated unless they are part of the criteria used to support a 100 percent evaluation.  Here, the Board notes that the Veteran's private treatment records and his Board hearing testimony raise the issue of entitlement to separate compensable ratings for complications including diabetic retinopathy, diabetic polyneuropathy, renal manifestations/kidney disease, and ED.  

There is clear clinical evidence against a finding that he has diabetic retinopathy.  As noted above, private treatment records from IMC Health - Miami Lakes note an assessment of "background diabetic retinopathy"; but do not cite to the factual data (clinical findings) that support such assessment, nor do they include optometrical studies showing such manifestation.  The most probative evidence of record regarding whether or not the Veteran has diabetic retinopathy indicates that he does not have such pathology in either eye.  November 2008 and November 2010 VA diabetic teleretinal imaging consult records note that diabetic retinopathy was not found in either eye.  Additionally, on April 2016 and April 2017 VA eye examinations, two different optometrists (following examination of the Veteran and review of his file) both concluded diabetic retinopathy was not shown.  Accordingly, the most probative evidence is against a finding of diabetic retinopathy as a complication of diabetes mellitus, and against the assignment of a separate compensable rating for such complication.  The matter of entitlement to separate ratings for other complications of diabetes is addressed in the remand below.     

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  
38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal to reopen a claim for service connection for left ear tinnitus is denied.

The appeal seeking a rating in excess of 70 percent for PTSD is dismissed.  

Ratings for the Veteran's diabetes mellitus in excess of 10 percent prior to April 5, 2010, and/or in excess of 20 percent from that date are denied.   


REMAND

Regarding the remaining issues, the Board's review of the record found that further development is needed for VA to fulfill its duties to assist mandated under the VCAA.  

The Veteran's private treatment records and his November 2016 hearing testimony, raise issues of entitlement to service connection and separate compensable ratings for complications of diabetes mellitus, including diabetic polyneuropathy, renal manifestations/kidney disease, and ED.  Code 7913 requires that compensable complications of diabetes are separately rated unless they are part of the criteria used to support a 100 percent evaluation.  However, the record does not contain sufficient information to determine if the Veteran is entitled to separate compensable ratings for such complications.  

The evidence shows conflicting diagnoses and/or conflicting etiological statements pertaining to these claimed complications.  The Veteran's private treatment records note assessments of diabetic polyneuropathy and renal manifestations/kidney disease; however, the April 2016 VA diabetes examination did not find neuropathy as a complication of the Veteran's diabetes mellitus and the April 2017 VA examination report reflects that such diagnosis could not be made.  Further development to reconcile the conflicting findings is necessary.  Additionally, as detailed above, the April 2016 VA diabetes and male reproductive system examination reports are inconsistent.  The examiner noted that ED is a complication of the Veteran's diabetes mellitus but also opined it less likely than not related to his diabetes mellitus, citing to a multifactorial etiology (which included diabetes).  Clarification is needed   

The claim for a TDIU rating is inextricably intertwined with the issues being remanded, and appellate consideration of that matter must be deferred pending resolution of the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a neurological examination of the Veteran to ascertain whether or not he has compensable neurological manifestations of diabetes.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated must be completed.  Based on examination of the Veteran and review of his record the examiner should provide opinions that respond to the following:

Does the Veteran have neurological complications of diabetes.  If so, describe them in detail.  If the response is that he does not, please reconcile that conclusion with the assessments of polyneuropathy in private treatment records (noted above).

The examiner should include rationale with all opinions. 

2.  The AOJ should also arrange for the Veteran to be afforded a genitourinary disease examination of the Veteran to ascertain whether or not he has ED as a complication of diabetes.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed. Based on examination of the Veteran and review of his record the provider should respond to the following:

Does the Veteran have ED as a complication of his service-connected diabetes?   If the response is no (his ED is not a complication of diabetes), please identify the etiology for the ED considered more likely.

The examiner must include rationale with all opinions (and if the conclusion is that the Veteran's ED is not a complication of diabetes, the rationale should include comment on the VA provider's opinion indicating that the Veteran's ED is not a complication of diabetes because the etiology is multifactorial with one of those factors including diabetes.   

3.  The AOJ should also arrange for a renal diseases examination of the Veteran to ascertain whether he has renal disease as a complication of his diabetes, and it so ascertain its nature and severity.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  If the Veteran is found to have a renal disability but it is determined to not be a complication of his diabetes, the rationale for the opinion must cite to the clinical data that support such conclusion.  
The examiner must include rationale with all opinions.  
3.  The AOJ should then review the record, arrange for any additional development deemed necessary, and adjudicate the matters of entitlement to service connection/separate compensable ratings for polyneuropathy, renal manifestations/kidney disease, and ED as complications of diabetes and entitlement to a TDIU rating.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


